PER CURIAM.
Appellant, Willie C. Townson, challenges his judgment and sentences for trafficking in methamphetamine and sale of methamphetamine. We affirm, but remand with directions to the trial court to correct the written sentence to conform to the oral pronouncement. See Benjamin v. State, 752 So.2d 1262 (Fla. 2d DCA 2000).
In the present case, in circuit court case number 97-4059, the trial court orally sentenced appellant to thirty months in prison followed by five years’ probation. In circuit court case number 97-4060, the court orally sentenced appellant to five years’ probation to be served concurrently with the sentence imposed in case number 97-4059. The written sentence, however, reflects a sentence of thirty months’ prison followed by five years’ probation on case number 97-4060. On remand, the trial court shall correct this error in the written sentence. We also note that if appellant violates his probation and is sentenced to prison in case number 97-4060, he is entitled to credit on that case for any time spent in prison on case number 97-4059. See Tripp v. State, 622 So.2d 941 (Fla. 1993).
Remanded with directions.
CAMPBELL, A.C.J., and SALCINES, J„ and DANAHY, PAUL W., (Senior) Judge, Concur.